EDWARD N. SCRUGGS, Retired Circuit Judge.
The case concerns post divorce judgment litigation.
In substance, the brief of the appellant only complies with' the requirements of Rule 28(a) of the Alabama Rules of Appellate Procedure in one particular — it states *1303the issue which the appellant attempts to raise. The brief does not contain any of the following which are required by that appellate rule: a table of contents, a table of cases, any citation of any authority, a statement of the case, a statement of the facts, an argument or a conclusion stating the precise relief sought. The appellee has filed a motion to dismiss the appeal because of such inadequacies. Such motion is well taken and is hereby granted. Bland v. Hunter, 418 So.2d 884 (Ala.1982). The appellant was granted the opportunity to remedy such non-compliance but failed to do so. The appeal is dismissed.
The foregoing opinion was prepared by retired Circuit Judge EDWARD N. SCRUGGS, serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama 1975, and this opinion is hereby adopted as that of this court.
APPEAL DISMISSED.
All the Judges concur.